Citation Nr: 1506891	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-05 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for right Achilles' tendonitis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel

INTRODUCTION

The Veteran served on active duty from July 1998 to August 2002, and from February 2003 to September 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2011, the Veteran, accompanied by his representative, testified before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of these proceedings has been associated with the record.  In April 2012, the Board remanded this matter for additional development and medical inquiry.  The issue is again before the Board for appellate review.   

The record in this matter consists of paper and electronic claims files and has been reviewed.  No new and relevant documentary evidence has been added to the record since the November 2012 supplemental statement of the case (SSOC).  

The issue of service connection for plantar fasciitis has been raised by the record in a June 2012 VA examination report.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

Since November 10, 2007, the Veteran's right Achilles' tendonitis has not caused market impairment.  




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent, for right Achilles' tendonitis, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A.  38 C.F.R. § 3.159(b).

The duty to notify the Veteran was satisfied prior to the rating decision on appeal by way of a December 2008 letter sent to the Veteran.  This letter informed him of his duty and the VA's duty for obtaining evidence.  In addition, the correspondence met the notification requirements set out for service connection, and for effective dates and disability ratings, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  VA afforded the Veteran two VA compensation examinations during the appeal period.  VA has obtained the Veteran's STRs, and available post-service medical records relevant to his claim to include private and VA treatment records.  Moreover, VA afforded the Veteran the opportunity to give testimony before the Board in his own hearing, which he did in October 2011. 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the appellate issue decided herein at the beginning of the hearing and remanded the claim to provide the Veteran with an additional VA compensation examination, and to provide him with an opportunity to submit additional evidence, or to authorize VA to obtain additional evidence.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In sum, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to develop evidence is required.

The Claim for Increased Rating

In an August 2002 rating decision, VA established service connection for right Achilles' tendonitis and assigned a 10 percent disability evaluation, which was later reduced to 0 percent effective September 22, 2003.  The Veteran did not appeal that rating.  On November 10, 2008, VA received the Veteran's claim for an increased rating.  In the January 2009 rating decision on appeal, the RO denied the Veteran's claim.  The Veteran then appealed that decision to the Board.   

In two rating decisions dated during the appeal period, the RO granted higher ratings for the Veteran's right Achilles' tendonitis.  In March 2010, the RO granted a 10 percent evaluation effective January 19, 2010.  In November 2012, the RO granted a 10 percent evaluation effective September 22, 2003.  The Veteran continues to seek a higher rating during the appeal period.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the Board will consider whether a higher rating has been warranted from November 10, 2007 (one year prior to the date of the Veteran's claim for increased rating) at any time during the appeal period.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  When the evidence is in relative equipoise, the Veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

The Veteran's right Achilles' tendonitis has been rated under Diagnostic Code (DC) 5099-5024 of 38 C.F.R. § 4.71a.  Under 38 C.F.R. § 4.27, unlisted disabilities can be rated analogously with the first two digits selected from that part of the rating schedule most closely identifying the part or system of the body involved, and the last two digits "99."  38 C.F.R. § 4.20.  The specific disorder of Achilles' tendonitis is not rated under the Schedule.  As tendonitis is rated under DC 5024, the RO rated the Veteran accordingly. 

Under DC 5024, the rating authority is directed to rate limitation of motion of the affected part, which in this case is the right ankle.  The ankle is rated under DC 5271.  Moderate limitation of motion warrants a 10 percent disability rating while marked limitation of motion warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.   

Terms such as "mild," "moderate," "severe," and "marked" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Schedule notes full and normal range of motion of the ankle to consist of 0 to 45 degrees plantar flexion, and 0 to 20 degrees dorsiflexion.  38 C.F.R. § 4.71a, Plate II.  

In this matter, the relevant evidence of record consists of the Veteran's lay statements, private and VA treatment records dated from 2008, and VA compensation examination reports dated in December 2008, March 2010, and June 2012.  Based upon this evidence, a higher rating of 20 percent for marked impairment has not been warranted during the appeal period (i.e., since November 10, 2007).  38 C.F.R. § 3.400(o)(2).  

The December 2008 VA examiner noted the Veteran's complaints of mild stiffness.  However, the examiner noted no pain, weakness, instability, swelling, fatigability, lack of endurance, functional impairment, or occupational impairment.  The examiner noted a normal gait, no unusual shoe wear, no breakdown, and no callosities.  The examiner noted full and normal range of motion of 20 degrees dorsiflexion and 45 degrees plantar flexion.  This evidence does not indicate marked impairment.  

The March 2010 VA examiner noted the Veteran's complaints of pain at rest and when standing and walking.  The examiner noted functional limitation with standing and walking beyond 15 minutes.  The examiner noted tenderness along the right Achilles' tendon.  And the examiner noted the Veteran's report that he used pain medication and over-the-counter inserts to alleviate his symptoms.     

However, this report indicated mild to moderate symptoms as well.  The examiner stated that the Veteran denied weakness, swelling, flare ups, or fatigability.  The Veteran stated that he worked as a security guard, and indicated that he did not miss work due to his Achilles' disorder.  

On range of motion testing, the March 2010 VA examiner noted 0 to 20 degrees dorsiflexion and 0 to 25 degrees plantar flexion, and noted the Veteran's complaints of pain along the Achilles' tendon.  After repetitive testing, the examiner stated there were no additional limitations such as incoordination, fatigue, weakness, or lack of endurance.  The examiner also noted a normal gait, and noted no edema, callosities, ulcerations, instability, or abnormal wear pattern of the shoes.  

More severe symptoms are noted in the June 2012 VA examination report.  The examiner noted the Veteran's complaints of functional impairment, weakness, excess fatigability, painful movement, disturbed locomotion, and an antalgic gait.  On range of motion testing, however, significant pain-free motion was indicated.  The examiner noted full plantar flexion of 45 degrees with pain onset at 30 degrees, and full dorsiflexion of 20 degrees with pain onset at 10 degrees.  Following repetitive testing the examiner noted no additional limitation.  The examiner noted muscle strength of 4/5 on plantar flexion, and 5/5 on dorsiflexion.  The examiner also noted no evidence of ankylosis or laxity.  And the examiner noted that x-ray evidence that indicated a normal right ankle.   

Treatment records in the claims file do not indicate marked impairment from the Achilles' tendon disorder.  During his hearing before the undersigned, the Veteran indicated that he did not receive treatment from VA for his Achilles' disorder.  Nevertheless, the Board notes that VA treatment records in the claims file, dated until 2009, do not note information regarding the Veteran's right ankle or Achilles' tendon.  The Board has also reviewed private treatment records.  Though certain of the treatment records note various orthopedic problems, the records do not provide information regarding the right ankle or right Achilles' tendon.  Rather, the records indicate an absence of problems associated with the right ankle.  

Finally, the Board has considered the Veteran's lay statements of record.  In the October 2011 Board hearing, the Veteran indicated that he experiences pain and limitation with his right ankle and Achilles' tendon, and that the impairment interferes with his employment as a security guard.  The Veteran is competent to comment on observable symptoms such as pain and limitation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, his statements do not amount to evidence of marked impairment.  The type of impairment which he describes, and the type of impairment that has been detailed during the appeal period, can fairly be described as moderate.  As such, a rating in excess of 10 percent is unwarranted under DC 5271.  38 C.F.R. § 4.71a.  

The Board has reviewed other DCs pertaining to the ankle and feet to determine whether a separate or additional rating should be assigned in this matter.  However, the ratings in excess of 10 percent for foot and ankle disorders concern disorders such as ankylosis, pes planus, malunion of joints, astragalectomy, claw foot, and foot injuries.  As none of these disorders characterize the Veteran's service-connected disability, a higher rating would not be warranted under any of these DCs.  38 C.F.R. § 4.71a, DCs 5270-5284.  

Extraschedular Rating

The Board must consider whether the Veteran is entitled to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1).  Bagwell v. Brown, 9 Vet. App. 337 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Veteran's right Achilles' tendon disability is contemplated by the rating schedule as part of the General Formula.  38 C.F.R. §§ 4.27, 4.71a.  Further, the Veteran did not manifest the symptomatology that would have warranted a higher schedular rating.  The schedular rating criteria reasonably describe his disability picture.  Thun, 22 Vet. App. at 115. 

Even if the Board were to find that the schedular criteria did not reasonably describe the Veteran's disability picture, extraschedular referral would still be unwarranted.  The evidence does not suggest, and the Veteran did not contend, that his right Achilles' tendon disorder causes marked absence from work or results in hospitalizations.  38 C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized for the disorder during the appeal period, and though he experiences certain symptoms during employment, he is nevertheless capable of working full time.  Thus, even if his disability picture were exceptional or unusual, referral would not be warranted.

The Board also notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is additionally assigned 0 percent ratings for right knee and right toenail disorders.  The Veteran has at no point during the current appeal indicated that his service-connected Achilles' tendon disorder results in further disability when looked at in combination with the other service-connected disorders.  

The Board finds that the schedular criteria adequately describe the Veteran's right Achilles' tendon disorder.  38 C.F.R. § 4.71a.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration is required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).


ORDER

Entitlement to an increased rating for right Achilles' tendonitis is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


